DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 02/01/2021 in response to the Non-Final Office Action dated 09/10/2020.
Claims 1-20 have been previously cancelled. Claims 21-33 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 29 and 32 are rejected under 35 U.S.C. 103  as being unpatentable over ALVARINO (US 2017/0208592 A1) in view of XUE_726 (US 2018/0212726).
Regarding Claim 22, ALVARINO discloses a method performed by a wireless communication device (FIG. 1), comprising: 
receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node, the message comprising an indication of one of only the following two possible condition: (1) whether a number of legacy Cell Specific Reference Signal (CRS) antenna ports is equal to 4 and (2) the number of CRS antenna ports is equal to a number of Narrow-Band Internet-of-Things CRS (NB-CRS) antenna ports ([0087], “the one or more conditions may include a type of deployment for the narrowband communications … the type of deployment may be based on a number of antenna ports used by the BS. The BS, for example, may include information about the number of legacy CRS antenna ports in the PBCH, and transmit the PBCH to the UE … if the UE receives an indication that the number of antenna ports is greater than 0 (e.g., 1 port, 2 ports, or 4 ports), the UE may determine that narrowband communications are being deployed in-band”, wherein the that narrowband communications are applicable to Internet-of Things, wherein the indication indicates two possible conditions: (1) port number greater than zero, e.g., 4; (2) narrowband communications are being deployed in-band); and 
determining the number of legacy CRS antenna ports based on the indication ( [0087], “the UE receives an indication that the number of antenna ports is greater than 0 (e.g., 1 port, 2 ports, or 4 ports) … the UE receives an indication that the number of antenna ports is 0, the UE may determine that narrowband communications are being deployed in dedicated spectrum”, wherein the indication provides the port number value, or the port number is determined on the indication).
ALVARINO does not disclose: wherein the indication is configured to be provided by only a single bit.
However, ZUE_726 teaches: wherein the indication is configured to be provided by only a single bit (see [0082]-[0083]). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of XUE_726 to the method of ALVARINO, in order to support and smoothly operate an IoT communication system in association with the existing communication system, and efficiently use radio resources as suggested by XUE_726 (see [0005]).

Regarding Claim 25, ALVARINO discloses a method performed by a wireless communication node (see FIG. 1), comprising: 
transmitting a message on a Physical Broadcast Channel (PBCH) to a wireless communication device, the message comprising an indication of one of only the following two possible conditions: (1) whether a number of legacy Cell Specific Reference Signal (CRS) antenna ports is equal to 4 or (2) the number of CRS antenna ports is equal to a number of Narrow-Band Internet-of-Things CRS (NB-CRS) antenna ports (([0087], “the one or more conditions may include a type of deployment for the narrowband communications … the type of deployment may be based on a number of antenna ports used by the BS. The BS, for example, may include information about the number of legacy CRS antenna ports in the PBCH, and transmit the PBCH to the UE … if the UE receives an indication that the number of antenna ports is greater than 0 (e.g., 1 port, 2 ports, or 4 ports), the UE may determine that narrowband communications are being deployed in-band”, wherein the that narrowband communications are applicable to Internet-of Things, wherein the indication indicates two possible conditions: (1) port number greater than zero, e.g., 4; (2) narrowband communications are being deployed in-band). 
ALVARINO does not disclose: wherein the indication is configured to be provided by only a single bit.
However, ZUE_726 teaches: wherein the indication is configured to be provided by only a single bit (see [0082]-[0083]). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of XUE_726 to the method of ALVARINO, in order to support and smoothly operate an IoT communication system in association with the existing communication system, and efficiently use radio resources as suggested by XUE_726 (see [0005]).

Regarding Claim 29, ALVARINO discloses a wireless communication device (FIG. 2, UE 120), comprising: 
a receiver for receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node, the message comprising an indication of one of only the following two possible conditions: (1) whether a number of legacy Cell Specific Reference Signal (CRS) antenna ports is equal to 4 or the number of CRS antenna ports is equal to a number of Narrow-Band Internet-of-Things CRS (NB-CRS) antenna ports (FIG. 2, processors 258 and 280, [0087], “the one or more conditions may include a type of deployment for the narrowband communications … the type of deployment may be based on a number of antenna ports used by the BS. The BS, for example, may include information about the number of legacy CRS antenna ports in the PBCH, and transmit the PBCH to the UE … if the UE receives an indication that the number of antenna ports is greater than 0 (e.g., 1 port, 2 ports, or 4 ports), the UE may determine that narrowband communications are being deployed in-band”, wherein the that narrowband communications are applicable to Internet-of Things, wherein the indication indicates two possible conditions: (1) port number greater than zero, e.g., 4; (2) narrowband communications are being deployed in-band); and 
at least one processor configured to determine the number of legacy CRS antenna ports based on the indication ([0087], “the UE receives an indication that the number of antenna ports is greater than 0 (e.g., 1 port, 2 ports, or 4 ports) … the UE receives an indication that the number of antenna ports is 0, the UE may determine that narrowband communications are being deployed in dedicated spectrum”, wherein the indication provides the port number value, or the port number is determined on the indication).
ALVARINO does not disclose: wherein the indication is configured to be provided by only a single bit.
However, ZUE_726 teaches: wherein the indication is configured to be provided by only a single bit (see [0082]-[0083]). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of XUE_726 to the method of ALVARINO, in order to support and smoothly operate an IoT communication system in association with the existing communication system, and efficiently use radio resources as suggested by XUE_726 (see [0005]).
 
Regarding Claim 32, ALVARINO discloses a wireless communication node (FIG. 2 BS 110), comprising: 
a transmitter for transmitting a message on a Physical Broadcast Channel (PBCH) to a wireless communication device, the message comprising an indication of one of only the following two possible conditions: (1) whether a number of legacy Cell Specific Reference Signal (CRS) antenna ports is equal to 4 or (2) the number of CRS antenna ports is equal to a number of Narrow-Band Internet-of-Things CRS (NB-CRS) antenna ports (FIG. 2, transmitter 230/232, [0087], “the one or more conditions may include a type of deployment for the narrowband communications … the type of deployment may be based on a number of antenna ports used by the BS. The BS, for example, may include information about the number of legacy CRS antenna ports in the PBCH, and transmit the PBCH to the UE … if the UE receives an indication that the number of antenna ports is greater than 0 (e.g., 1 port, 2 ports, or 4 ports), the UE may determine that narrowband communications are being deployed in-band”, wherein the that narrowband communications are applicable to Internet-of Things, wherein the indication indicates two possible conditions: (1) port number greater than zero, e.g., 4; (2) narrowband communications are being deployed in-band).
ALVARINO does not disclose: wherein the indication is configured to be provided by only a single bit.
However, ZUE_726 teaches: wherein the indication is configured to be provided by only a single bit (see [0082]-[0083]). It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of XUE_726 to the method of ALVARINO, in order to support and smoothly operate an IoT communication system in association with the existing communication system, and efficiently use radio resources as suggested by XUE_726 (see [0005]).
 
Claims 21, 23, 24, 26-28, 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2016/0205692 A1) in view of XUE (US 2018/0241495 A1) and YI (US 2018/0270008).
Regarding Claim 21, a method performed by a wireless communication device, comprising: 
receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node, the message comprising a frequency position of an anchor carrier that is configured to carry a synchronization signal ( [0022], “a user equipment UE … configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station, where a frequency resource between the UE and the base station includes N subcarriers … the N subcarriers include the anchor carrier and at least one supplementary carrier … configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”, wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]); and 
receiving a System Information Block (SIB) transmitted on the anchor carrier ([0022], “a user equipment UE … configured to acquire, on the anchor carrier, system information”).
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operationmode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 23, ZHANG discloses a method performed by a wireless communication device (FIG. 15), comprising: 
receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node ([0022], “a synchronization module, configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station … a receiving module, configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”,  wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), the message comprising an indication of an operation mode assigned to the wireless communication device; and determining the operation mode, a frequency position of an anchor carrier that is configured to carry a synchronization signal and an indicator of Same-Physical Cell Identity (PCI) which are  jointly indicated by the indication ([0141], “the UE determines … If the system information received by the UE includes information about a frequency hopping indication, a frequency hopping period, and a frequency hopping mode, the UE determines that frequency hopping will be performed. The UE determines a frequency hopping mode according to the frequency hopping mode information … the frequency hopping mode information includes … cell identity (PCI)”, wherein the determination by UE would indicate a decoding process; see [0022] as mentioned above). 
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operationmode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 24, ZHANG discloses a method performed by a wireless communication node (FIG. 16), comprising: 
transmitting a message on a Physical Broadcast Channel (PBCH) to a wireless communication device, the message comprising information of a frequency position of an anchor carrier that is configured to carry a synchronization signal ([0022], “a user equipment UE … configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station, where a frequency resource between the UE and the base station includes N subcarriers … the N subcarriers include the anchor carrier and at least one supplementary carrier … configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”, wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]); and 
transmitting a System Information Block (SIB) transmitted on the anchor carrier ([0022], “a user equipment UE … configured to acquire, on the anchor carrier, system information”).
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 26, ZHANG discloses a method performed by a wireless communication node (FIG. 16), comprising: 
transmitting a message on a Physical Broadcast Channel (PBCH) to a wireless communication device ([0022], “a synchronization module, configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station … a receiving module, configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”,  wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), the message comprising an indication of an operation mode assigned to the wireless communication device, wherein the indication jointly indicates a frequency position of an anchor carrier that is configured to carry a synchronization signal and an indicator of same-Physical Cell Identity (PCI) ([0141], “the UE determines … If the system information received by the UE includes information about a frequency hopping indication, a frequency hopping period, and a frequency hopping mode, the UE determines that frequency hopping will be performed. The UE determines a frequency hopping mode according to the frequency hopping mode information … the frequency hopping mode information includes … cell identity (PCI)”, wherein the determination by UE would indicate a decoding process; see [0022] as mentioned above).
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 27, ZHANG discloses a non-transitory computer-readable medium storing computer-executable instructions that when executed carry out the method of claim 26 (FIGS. 15-16, [0241], “The processor may invoke a program in the memory to implement functions of modules in this embodiment”). 

Regarding Claim 28, ZHANG discloses a wireless communication device (FIG. 15), comprising: 
a receiver for receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node, the message comprising information of a frequency position of an anchor carrier that is configured to carry a synchronization signal (FIG. 15, receiving module 420, [0022], “a user equipment UE … configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station, where a frequency resource between the UE and the base station includes N subcarriers … the N subcarriers include the anchor carrier and at least one supplementary carrier … configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”, wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), 
the receiver further configured to receive a System Information Block (SIB) transmitted on the anchor carrier ([0022], “a user equipment UE … configured to acquire, on the anchor carrier, system information”).
ZHANG does not expressly disclose:
 at least one processor configured to determine the frequency position of the anchor carrier based on a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
at least one processor configured to determine the frequency position of the anchor carrier based on a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 30, ZHANG discloses a wireless communication device (FIG. 15), comprising: 
a receiver for receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node (FIG. 15, [0022], “a synchronization module, configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station … a receiving module, configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”,  wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), the message comprising an indication of an operation mode assigned to the wireless communication device, at least one processor configured to determine the operation mode and determine a frequency position of an anchor carrier that is configured to carry a synchronization signal and an indicator of Same-Physical Cell Identity (PCI), which are jointly indicated by the indication ([0141], “the UE determines … If the system information received by the UE includes information about a frequency hopping indication, a frequency hopping period, and a frequency hopping mode, the UE determines that frequency hopping will be performed. The UE determines a frequency hopping mode according to the frequency hopping mode information … the frequency hopping mode information includes … cell identity (PCI)”, wherein the determination by UE would indicate a decoding process; see [0022] as mentioned above). 
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 31, ZHANG discloses a wireless communication node (FIG. 16), comprising: 
a transmitter for transmitting a message on a Physical Broadcast Channel (PBCH) to a wireless communication device, the message comprising information of a frequency position of an anchor carrier that is configured to carry a synchronization signal (FIG. 16, commuication module 520, [0022], “a user equipment UE … configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station, where a frequency resource between the UE and the base station includes N subcarriers … the N subcarriers include the anchor carrier and at least one supplementary carrier … configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”, wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), 
wherein the transmitter is further configured to transmit a System Information Block (SIB) transmitted on the anchor carrier ([0022], “a user equipment UE … configured to acquire, on the anchor carrier, system information”). 
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).

Regarding Claim 33, ZHANG discloses a wireless communication node (FIG. 16), comprising: 
a transmitter for transmitting a message on a Physical Broadcast Channel (PBCH) to a wireless communication device (FIG. 16, [0022], “a synchronization module, configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station … a receiving module, configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”,  wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), the message comprising an indication of an operation mode assigned to the wireless communication device, wherein the indication jointly indicates a frequency position of an anchor carrier that is configured to carry a synchronization signal and an indicator of Same-Physical Cell Identity (PCI) ([0141], “the UE determines … If the system information received by the UE includes information about a frequency hopping indication, a frequency hopping period, and a frequency hopping mode, the UE determines that frequency hopping will be performed. The UE determines a frequency hopping mode according to the frequency hopping mode information … the frequency hopping mode information includes … cell identity (PCI)”, wherein the determination by UE would indicate a decoding process; see [0022] as mentioned above).
ZHANG does not expressly disclose:
 wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions. 
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose: wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions.
However, YI teaches:
wherein when the wireless communication device is in an in-band operation mode, the frequency position is configurable to be one of 32 frequency positions ([0044]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI to the method of ZHANG, in order to efficiently allocate system bandwidth for NB-IOT communications (see YI [0044]-[0047]).


Response to Arguments
Previous rejection of Claims 22, 25, 27, 29 and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant’s arguments filed on 01/06/2021 in regard to claim rejections under 35 U.S.C. §§102 and 103 have been considered, but moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUIHUA ZHANG/Primary Examiner, Art Unit 2416